Citation Nr: 0610591	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral visual loss due to eye surgery performed at a 
Department of Veterans Affairs (VA) facility on May 21, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the VA 
Regional Office (RO) in Oakland, California.  The RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral visual loss due to eye surgery performed at a VA 
facility in May 1999.  

The veteran testified at a personal hearing, via video 
conference at the RO, before the undersigned in August 2005.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the surgery to repair retinal 
tears, preformed on May 21, 1999, was unauthorized, and 
resulted in loss of vision bilaterally.  The veteran further 
maintains that the surgery was supposed to be for relief of 
the pressure behind the eyes.  

The veteran asserts that the record is incomplete.  In a 
statement received at the RO in March 2004, the veteran notes 
that he was examined at a VA facility at Martinez in June or 
August 2002.  The veteran reported that this was the only 
visit to the VA in Martinez.  The veteran also reported that 
he was examined at the VA in Menlo Park in June 2003, and 
noted that the records were applicable.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the appellant.  See 
38 C.F.R. § 3.159(c) (2005).  Moreover, the Court has held 
that all VA records are constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Board 
finds that all the aforementioned VA treatment records should 
be obtained and associated with the claims file.

In addition, the veteran indicated at the August 2005 hearing 
that he was submitting additional evidence; however, the only 
record which was associated with the claims file subsequent 
to the hearing in August 2005 was the Statement of Accredited 
Representative in Appealed Case (in lieu of a VA Form 646).  
It is unclear whether there is additional evidence referred 
to at the video hearing which is not yet associated with the 
claims file.  This matter should be clarified on remand, and 
any outstanding records should be obtained and associated 
with the claims file.  

Finally, the Board notes that the various eye examinations of 
record, including a June 2002 evaluation report from the 
California Eye Institute, a Stanford University Medical 
Center evaluation in June 2003, and a July 2003 Stanford 
Hospital neurophthalmologic consultation report, indicate a 
number of possible etiologies for the veteran's vision loss, 
including cataracts, elevated intraocular pressures, high 
myopia retinal problems of unknown etiology, status post 
multiple head traumas, ocular hypertension, and functional 
factors.  A follow-up report from the Stanford Eye Center in 
September 2003 notes that the veteran's visual loss is most 
likely due primarily to functional factors, and only a small 
amount of his visual loss could be explained by his modest 
cataract and elevated intraocular pressures.  At the outset, 
the Board unclear as to what exactly "functional factors" 
refer to; and, moreover, the Board finds that the VA examiner 
failed to state whether any additional disability, claimed as 
visual loss, was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar fault on the part 
of VA.  

As such, the Board finds that the examinations of record are 
not adequate for purposes of determining whether additional 
disability exists as a result of a surgical procedure 
performed at a VA facility in May 1999, and/or whether any 
additional disability was caused by carelessness, negligence, 
lack of proper skill, error in judgment or similar fault on 
the part of VA, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2005).  Importantly, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant, that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Moreover, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in order to request that he identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers who treated him for his 
eye disorder(s).  After obtaining any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, particularly a June 
(or August) 2002 VA examination report 
from the Martinez VA facility and a June 
2003 VA examination report for the Menlo 
Park VA facility, to which the veteran 
refers in a March 2004 statement on a VA 
Form 21-4138.  Additionally, the surgical 
report from the May 1999 surgery at the 
Community Hospital Fresno, performed by 
Dr. Ruda should also be obtained and 
associated with the claims file.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  After completion of #1 above, the 
veteran should be afforded a VA 
ophthalmology examination to determine 
the current nature, extent, and likely 
etiology of the veteran's vision loss 
and/or other visual disabilities.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination for review of 
the pertinent documents therein, 
including any additional medical evidence 
added to the record pursuant to this 
remand.  The examiner should specifically 
indicate if the eye procedure performed 
at a VA facility in May 1999 caused 
additional disability, claimed as visual 
loss.  If additional disability is 
determined, the examiner must then opine 
as to whether the additional disability 
was caused by carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar fault on the part of VA, or an 
event not reasonably foreseeable, in 
relation to the May 1999 eye surgery.

3.  The RO/AMC should then readjudicate 
the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 and 
including 38 C.F.R. § 3.361, as 
appropriate, for bilateral visual loss 
due to eye surgery performed at a VA 
facility in May 1999.  If any action 
taken is adverse to the veteran, then the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






